Citation Nr: 0735441	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for kyphosis.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
including the period from June 1964 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Kyphosis was noted at the time of the veteran's entry 
into service.

2.  There was an increase in the severity of the preexisting 
congenital kyphosis during service beyond the natural 
progress of the disease.

3.  Headaches were noted at the time of the veteran's entry 
into service.

4.  There was an increase in the severity of the preexisting 
headaches during service beyond the natural progress of the 
disease.


CONCLUSIONS OF LAW

1.  Kyphosis was incurred in the veteran's active duty 
service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).

2.  The veteran's headaches were incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is granting 
service connection claims for kyphosis and headaches, the 
only matters resolved in this decision, further discussion 
here of compliance with the VCAA is not necessary.

Analysis

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  
38 U.S.C.A. §§ 1111, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

For purposes of this case, the Board notes that congenital or 
developmental defects, are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel 
has held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90.  According to the VA 
General Counsel's opinion, however, a congenital defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

In the instant case, the veteran's June 1964 re-enlistment 
examination indicated he has dorsal kyphosis.  Similarly, the 
examiner on the accompanying June 1964 report of medical 
history noted the veteran has headaches.  A March 1966 
clinical record indicated the veteran's kyphosis was 
congenital.  Therefore, the veteran's disorders, including 
his congenital kyphosis, were noted at re-entry into service 
and thus, the veteran is not entitled to the presumption of 
soundness.  

The record shows there is evidence that the veteran's 
preexisting kyphosis and headaches underwent aggravation in 
service.  Service medical records are replete with treatment 
for back pain and show the veteran was placed on physical 
profile due to his kyphosis.  His back problems were 
attributed including to hitting his back against a vehicle, 
heavy lifting, prolonged sitting, standing and marching.  A 
June 1965 x-ray found wedging of the T9 together with some 
accentuation of the normal thoracic kyphosis.  In 1966 the 
veteran needed to be evacuated from the Republic of Vietnam 
due to symptomatic kyphoscoliosis.  The service records also 
indicate extensive treatment for recurrent headaches, and 
include diagnoses of tension headaches, migraine variant and 
vertigo.  A January 1966 entry noted the veteran had a 
history of headaches for several years.  

Post service, VA medical records dated from November 2003 to 
January 2004 indicated the veteran was treated for low back 
pain with numbness on legs, and cluster headaches syndrome 
associated with ataxia.  February 2004 x-rays showed thoracic 
spine was negative for previous Scheuermann's disease, there 
was old double surface compression fracture of the T9, 
moderate osteoarthritis of the lower half of the thoracic 
spine and the lumbar spine was negative for any 
abnormalities.  

The Board notes that the examiner during the veteran's VA 
neurological examination in February 2004, provided diagnoses 
of migraine or vascular headaches, dorsal kyphosis and 
probable Scheuermann's disease.  This examiner opined that 
the veteran's current headaches and dorsal kyphosis were 
unrelated to service because, although mention of possible 
migraine was made on one occasion during service, the 
"preponderance of the record" did not provide diagnoses of 
migraine headaches; the veteran's dorsal kyphosis did not 
worsen as there was no injury during active duty service and 
there were no consistent problems with lumbar back pain in 
service.  The examiner opined that the veteran's current 
lower thoracic pain was secondary to the osteoarthritis first 
described on the recent VA x-rays.  

The medical evidence shows the veteran continues to currently 
have back problems and headaches.  The Board does not find 
the February 2004 opinion to rise to the level of clear and 
unmistakable evidence required to rebut the presumption that 
his pre-service headaches and congenital kyphosis were 
aggravated by service.  The opinion does not address the 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the disorders.  As discussed earlier, the service medical 
records on multiple occasions documented treatment for the 
veteran's kyphosis and headaches and demonstrated that these 
disorders were aggravated and underwent an increase in 
severity during service.  It further follows that without 
clear and unmistakable evidence to rebut the presumption of 
aggravation, the evidence shows that the pre-existing 
kyphosis and headaches were aggravated in service.  Thus 
resolving all reasonable doubt in the veteran's favor the 
Board finds that service connection for kyphosis and 
headaches is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for kyphosis is granted.  

Entitlement to service connection for headaches is granted.  


REMAND

VA psychiatry clinician records dated from November 2003 to 
January 2004 provide a diagnosis of PTSD, which was confirmed 
by a Veterans Health Administration opinion dated in 
September 2007.  The veteran has indicated several in-service 
stressors, to include his unit being attached in January or 
February 1966.  Thus under the circumstances of this case, 
further verification of the claimed in-service stressors is 
warranted.  

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
actions:

1.  Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
clarify which verifiable in-service 
stressors he is claiming caused his PTSD.  
The veteran should in detail identify the 
stressors to include the units, places, 
and dates when these stressors occurred.  
If the veteran is unable to provide 
specific dates, he should be asked to 
provide a 2-month time period during 
which the events occurred.  The veteran 
is to be encouraged to provide "buddy" 
statements from fellow servicemen who 
could lend support to his claimed 
stressors.  

3.  Afterwards, the RO should contact the 
U.S. Army and Joint Services Records 
Research Center and request any 
information regarding veteran's claimed 
stressors, to include the attack on the 
veteran's unit, the 116th Transportation 
Company in Quin Nonh, Vietnam in January 
or February 1966.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


